Name: Commission Regulation (EEC) No 1493/80 of 11 June 1980 extending as a transitional measure the validity of certain Regulations based on Council Regulation (EEC) No 803/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 80 Official Journal of the European Communities No L 154/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1493/80 of 11 June 1980 extending as a transitional measure the validity of certain Regulations based on Council Regulation (EEC) No 803/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ( 1 ), and in particular Article 22 (4) thereof, Whereas, pursuant to Article 22 (4 ) of Regulation (EEC) No 1224/80 , the validity of Regulations adopted pursuant to Regulation (EEC) No 803/68 ( 2) may be extended as a transitional measure for a period not exceeding six months under the procedure provided for in Article 19 of the said Regulation (EEC) No 1224/80 ;  Commission Regulation (EEC) No 1150/70 of 18 June 1970 on the place of introduction within the meaning of Article 6 (2 ) of Regulation (EEC) No 803/68 on the valuation of goods for customs purposes,  Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits, as last amended by Regulation (EEC) No 223/78 ,  Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears, as last amended by Regulation (EEC) No 224/78 ,  Commission Regulation (EEC) No 1025/77 of 17 May 1977 specifying, for purposes of Article 6 (2 ) of Council Regulation (EEC) No 803 /68 on the valuation of goods for customs purposes, the place of introduction for goods carried by sea,  Commission Regulation (EEC) No 1033/77 of 17 May 1977 on the air transport costs to be included in the value for customs purposes,  Commission Regulation (EEC) No 2741 /78 of 24 November 1978 on postal charges to be taken into consideration when determining the value for customs purposes of goods sent by post. Whereas it is appropriate , as a transitional measure, to extend the application of certain technical Regulations up to the end of 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION: Article 1 2 . The extension of the validity, as a transitional measure , of Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 , shall not preclude the right of an importer to have the provisions of Regulation (EEC) No 1224/80 applied.1 . The validity of the following Regulations based upon Regulation (EEC) No 803/68 shall , as a transitional measure, be extended until 31 December 1980 : If an importer exercises his right to have the provisions of Regulation (EEC) No 1224/80 applied to goods which would otherwise be valued under the system of standard ( ») OJ No L 134, 31 . 5 . 1980, p. 1 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p . 6 . No L 154/2 Official Journal of the European Communities 21 . 6 . 80 average values, Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 shall no longer apply to importations by him during the transitional period. Article 2 This Regulation shall enter into force on 1 July 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1980. For the Commission Etienne DAVIGNON Member of the Commission